DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment, reply and terminal disclaimer filed February 16, 2021 have been received and entered into the case.  The IDS filed on October 30, 2020 has been received, entered and considered.  
 	Claim 26 is canceled; claims 27 – 30 are added; claims 19 – 20, 23 – 25 and 27 – 30 are pending and have been considered on the merits.  All arguments and submissions have been fully considered.


Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to amendment.

Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s reply.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19 – 20, 23 – 25 and 27 – 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Opheim (US 2011/0217275, IDS 12.04.2018, p.1, Ref.A) in view of Lakkis et al. (US 2009/0130179).
Opheim teaches probiotic compositions comprising omega 3 fatty acids such as DHA and EPA in the form of fish oil (seafood oil) and Bacillus coagulans spores (abstract, 0012), wherein the compositions may include 2 billion (or 109 CFUs) of B. coagulans (examples, claims).  Claim 31 recites 2 billion CFUs/1080mg omega 3s, or 2 billion CFUs per gram of fish oil.  The oil may alternatively be cod liver oil or krill oil (0041), the B. coagulans can be present at 10mg/200mg composition, or 5% (0008), and the strain may be B. coagulans GBI-30 (0013).  The compositions may further include sugar (0048), flavorings (0046), food colors (0047), artificial sweeteners (0048) and gelatin (claim 25, 56).
Opheim does not teach the compositions wherein the compositions are a confection that is a gelatin based gummi.  However, Opheim teaches the form of the composition is not critical (0058).  At the time the claimed invention was made, oral compositions comprising oils and probiotics were routinely incorporated into gummi candy form.  In support, Lakkis teaches oral vitamin compositions comprising oils (abstract) and probiotics (0073) wherein the compositions are formulated as gummi candy (0012-0016), and may include sugar, flavorings, food coloring, 
Absent evidence of an unexpected result, advantage or benefit, the claims are rendered prima facie obvious.


Double Patenting
Previous rejections on the ground of nonstatutory double patenting are withdrawn due to the terminal disclaimer filed on February 16, 2021.


Response to Arguments
Applicant argues that the rejection is a clear error in that the cited reference does not teach what is cited by the examiner.  Applicant also argues that the prior art does not teach or suggest the limitations of claim 19, in that Opheim encapsulates a liquid probiotic and omega 3 in a soft gel, not a gelatin based gummi; and that one would not have arrived at the claimed invention.
However, these arguments fail to persuade.  
It is first acknowledged that the previously cited reference identified by the examiner as Schramm et al. 2006/0188607 in previous office actions and notice of references cited (10/03/19, 
Regarding applicant’s argument that the prior art does not teach the claimed composition, it is reiterated that Opheim specifically teaches 2 billion (109) CFUS in combination with 1080 mg, or 1.08 grams of omega 3 fatty acids, or fish oil.  As such, it is maintained that the reference teaches the claimed amount of Bacillus.
Regarding the form of the compositions, it is first noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant rejection is based on the combination of Opheium and Lakkis.  Opheium specifically states that the form of the composition is not critical to the invention (0058), indicating that the form may be one commonly used in the art.  Lakkis specifically teaches common forms for administering probiotics such as B. coagulans include confections, gelatin candies, gummies, jellies, chewy candies (0012, 0015, 0073) where they may be in combination with edible oils containing omega 3 fatty acids (i.e. seafood oil) (abstract).  Opheim teaches the claimed combination of fish oil and B. coagulans wherein the composition includes the claimed seafood oil having the claimed omega 3 fatty acids, and the claimed B. coagulans strain in the claimed amounts of spores and CFUs.  Since Opheim teaches the form is not critical to the composition, it is maintained that it would have been obvious to one 
Thus, the claims remain rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RUTH A DAVIS/            Primary Examiner, Art Unit 1699